       Case 3:20-cv-00176-DPM-JTK Document 13 Filed 08/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CHRISTOPHER EVERETT,                                                         PLAINTIFF
ADC #152664

v.                                 3:20CV00176-DPM-JTK

CANTRALL, et al.                                                            DEFENDANTS

                                         ORDER

       Plaintiff’s Motion to identify the John Doe Defendant as Raymond Naylor (Doc. No. 12)

is GRANTED.

       IT IS, THEREFORE, ORDERED that service is appropriate for the Defendant Raymond

Naylor. The Clerk of the Court shall prepare summons for the Defendant and the United States

Marshal is hereby directed to serve a copy of the Amended Complaint (Doc. No. 5) and summons

on Defendant in care of the Arkansas Board of Correction and Community Punishment

Compliance Division, P.O. Box 20550, Pine Bluff, AR 71612-0550, without prepayment of fees

and costs or security therefore.

       IT IS SO ORDERED this 27th day of August, 2020.




                                                 ____________________________________
                                                 JEROME T. KEARNEY
                                                 UNITED STATES MAGISTRATE JUDGE




                                             1
